Citation Nr: 0400973	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for a 
seizure disorder.  

The veteran was afforded a personal hearing in connection 
with his claim before the undersigned Acting Veterans Law 
Judge sitting in Boston, on November 7, 2003.
  
The veteran's motion to advance his claim on the Board's 
docket was granted on December 16, 2003.


FINDING OF FACT

Medical evidence indicates that the veteran's seizure 
disorder is attributable to active duty.


CONCLUSION OF LAW

The veteran's seizure disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In light 
of the grant of service connection for seizure disorder 
herein, the Board finds that sufficient information and 
evidence were obtained to resolve the veteran's claim 
favorably, and further development is not needed.

As for laws and regulations applicable to determining service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  As a general matter, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) the existence of a current disability; (2) 
the existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities when the disability in 
question is manifested to a compensable degree after 
separation from active duty even without evidence of 
manifestation thereof during active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  Some chronic diseases and disorders 
for which presumptive service connection may be granted (with 
evidence of manifestation to a degree of 10 percent within 
one year after discharge) include cardiovascular-renal 
diseases such as hypertension, as well as ulcers, 
tuberculosis, diabetes mellitus, and epilepsy.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Consideration for presumptive 
service connection for such diseases and disorders requires a 
minimum of 90 days of active service during a period of war 
or after December 31, 1946.  The veteran in this case is a 
World War II veteran with almost four years of active 
service, and is entitled to be considered for presumptive 
service connection for epilepsy, as evidence warrants.      

Having set forth the laws and regulations applicable to this 
claim, the Board now turns to the information and evidence 
pertinent to this case.  The Board has reviewed the entire 
record, which includes the veteran's contentions, including 
those stated at a hearing before this Acting Veteran's Law 
Judge in Boston, Massachusetts, in November 2003; military 
records, such as service medical records; and other medical 
records, including those of treatment at VA medical 
facilities.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  Rather, 
the Board will summarize the relevant evidence where 
appropriate. 
    
The veteran maintains that he suffered several accidental 
falls in service, which rendered him periodically 
unconscious.  More specifically, he cites one instance in 
which he fell from a ladder, and another in which he ran into 
a bulkhead door.  He maintains that his current seizure 
disorder is attributable to in-service head injuries 
resulting from these accidents.  See, e.g., veteran's 
substantive appeal form (VA Form 9), and transcript of the 
November 2003 hearing.  

The veteran's service medical records are devoid of any 
complaints of, or treatments for, injury to the head, seizure 
disorder, or any symptoms later attributed to a seizure 
disorder.  There is no evidence of in-service diagnosis of 
any disorder that could now be attributed to the veteran's 
seizures.   

The Board also reviewed evidence other than service medical 
records to ascertain whether a head injury did in fact occur 
in service or a seizure disorder could be attributed to 
active duty.  The Board notes that there are numerous signed 
and notarized statements dated in the 1950s that are relevant 
to this claim.  More specifically, in a statement dated in 
February 1952, Mr. E. D. L., who had served with the veteran, 
indicated that the veteran had told him about having had a 
dizzy spell in August 1942, which led to a fall from a ladder 
onto the deck of a ship engine room.  

The record also contains a signed and notarized statement 
from Dr. J. K., dated in April 1952, which confirms that the 
veteran received emergency medical care at the Staten Island 
Terminal Dispensary in August 1942, after falling from a 
ladder.  The veteran was treated for contusions and 
lacerations on the lips and mouth.  He also had chipped 
several teeth as a result of the fall.  Two days after the 
accident, the veteran was seen again for follow-up treatment 
for, among other things, severe headaches.  He was noted to 
have appeared "abnormally agitated."  Also in the record is 
a statement from Dr. J. L. R., dated in April 1952, which 
states that the veteran had complained of tremor, headaches, 
and dizziness in the summer of 1945.      

As for more recent medical evidence, the record indicates 
that the veteran received treatment for the claimed seizure 
disorder, as well as for episodes of confusion, dizziness, 
difficulty in concentrating, and chills, at a VA medical 
center (VAMC) during the past several years.  Significant for 
this claim is the recent VAMC diagnosis of a mild seizure 
disorder following the performance of brain EEGs in March 
2002.  The veteran is noted to have had increasingly frequent 
episodes of what appeared to be absence seizures (i.e., 
periodic blank stares as reported by family members).  He was 
prescribed dilantin for the disorder.  See VAMC outpatient 
treatment notes from March 2002.  

Two months thereafter, in May 2002, Dr. M. K., a VA 
neurologist, opined that the veteran's seizure disorder 
"could have been present from in-service head injury."  In 
May 2002, another VA medical professional (a registered 
nurse) stated her impression that the veteran could have 
epilepsy.  In September 2002, Dr. M. K. again opined that the 
veteran's seizure disorder is attributable to military 
service.  See VAMC outpatient treatment notes.  The most 
recent evidence is a letter from Dr. M. K. dated in October 
2003, which again states that, in her opinion, the veteran's 
seizure disorder is the result of head injuries incurred 
during service.    

Notwithstanding the lack of service medical records 
evidencing in-service treatment for, or diagnosis of, a 
seizure disorder, the Board finds that the layperson 
statement and two doctors' statements dated in the early 
1950s, shortly after the veteran's discharge from active 
duty, are credible and competent evidence consistent with the 
veteran's account of how he incurred head injuries in 
service.  Not only is the veteran competent to state he 
incurred such injuries, and the undersigned found his 
testimony credible, but the 1952 statements were made long 
before the veteran filed this claim and they are therefore 
particularly credible.  Moreover, the record contains 
evidence of symptoms and findings over several years 
consistent with a subsequent diagnosis of a seizure disorder.  

Finally, there is a contemporaneous medical opinion linking 
active service with the veteran's current seizure disorder.  
The RO dismissed the opinion as too speculative.  Although 
the May 2002 opinion that the current seizure disorder 
"could" be related to service is not persuasive, standing 
alone, the September 2002 and October 2003 medical opinions 
are expressed in definitive terms.  The Board certainly has 
no independent basis upon which to conclude the physician's 
opinion is somehow inaccurate when it is based on a history 
that appears credible and accurate from all the other 
evidence of record.  Simply because the opinion was made 50 
years after the described events occurred does not make it 
less probative.  At a minimum, the evidence in this case is 
in equipoise, and the veteran is entitled to have reasonable 
doubt as to the etiology of his seizure disorder resolved in 
his favor.  Accordingly, the Board finds that the evidence 
favors a finding of service connection for a seizure 
disorder.  

ORDER

Service connection for a seizure disorder is granted.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



